Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 1 of 22




         EXHIBIT M
                                          Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 2 of 22

                            Analysis of Infringement of U.S. Patent No. 7,080,330 by MediaTek Inc. and MediaTek USA Inc.
                                                          (Based on Public Information Only)

        Plaintiff Ocean Semiconductor LLC (“Ocean Semiconductor”), provides this preliminary and exemplary infringement analysis with respect to
infringement of U.S. Patent No. 7,080,330, entitled “CONCURRENT MEASUREMENT OF CRITICAL DIMENSION AND OVERLAY IN
SEMICONDUCTOR MANUFACTURING” (the “’330 patent) by MediaTek Inc. and MediaTek USA Inc. (“MediaTek”). The following chart illustrates an
exemplary analysis regarding infringement by Defendant MediaTek semiconductor products, systems, devices, components, integrated circuits, and products
containing such circuits, fabricated or manufactured using ASML’s semiconductor fabrication or manufacturing equipment and/or platforms (e.g., ASML’s
YieldStar system). Such products include, without limitation, mobile devices (e.g., Helio G, Helio A, Helio P, Helio X, mid-range 4G devices, and Google
Mobile Services express devices), tablet products (e.g., MiraVision), internet of things devices (e.g., i500, i350, i300A, i300B, MT3620, MT2625, MT2621,
MT2601, MT2523G, MT2523D, MT2511, MT6280, MT2502, MT5931, MT3332, MT 2503, MT3333, MT3303, MT3337, and MT3339), automotive devices
(e.g., Autus I20 (MT2712) devices, Autus R10 (MT2706) devices, and Autus T10 (MT2635) devices), networking and broadband devices (e.g., MediaTek
T750 MT7688A, MT7628K/N/A, MT7623N/A, MT7622, MT7621A/N, MT7620N/A, RT3662, RT3883, MT7688K, MT5932, MT8167S, MT7686, MT7682,
MT7697H/HD, MT7681, MT7687F, MT7697, MT7697D, MT7601E, MT7601U, MT7603E, MT7603U, MT7610E, MT7610U, MT7612E, MT7612U,
MT7615, MT7615B, MT7615S, MT7662E, MT7662U, MT7668, RT3062, RT3070, RT3562, RT3573, RT3593, RT5370, RT5572, RT5592, MT3729,
MT7601, MT7610, MT7630, RT5372, RT539x, RT8070, RT2870, RT2890, RT309x, RT3290, RT3370, RT3572, RT2070, RT2760, RT2770, RT2790, and
RT2860), and home devices (e.g., MT8516 SoM, MT8516, MT8507, MT8502, MediaTek C4X Development Kit for Amazon AVS, MT8516 2-Mic
Development Kit for Amazon AVS, MT8516, MT8693, MT8685, MT8581, MT8580, MT8563, MT8553, MT1389/G, MT1389/J, MT1389/Q, S900 (MT9950),
MT9613, MT9685, MT9602, MT5592, MT5582, MT5596, MT5597, MT5580, MT5561, MT5505, MT5398, MT5396, MT1959, MT1887, MT1865, MT1862,
and MT1398), and similar systems, products, devices, and integrated circuits (collectively, the “’330 Infringing Instrumentalities”).

      The analysis set forth below is based only upon information from publicly available resources regarding the ’330 Infringing Instrumentalities, as
MediaTek has not yet provided any non-public information.

        Unless otherwise noted, Ocean Semiconductor contends that MediaTek directly infringes the ’330 patent in violation of 35 U.S.C. § 271(g) by using,
selling, and/or offering to sell in the United States, and/or importing into the United States, the ’330 Infringing Instrumentalities. The following exemplary
analysis demonstrates that infringement. Unless otherwise noted, Ocean Semiconductor further contends that the evidence below supports a finding of indirect
infringement under 35 U.S.C. § 271(b) in conjunction with other evidence of liability.

         Unless otherwise noted, Ocean Semiconductor believes and contends that each element of each claim asserted herein is literally met through MediaTek
provision or importation of the ’330 Infringing Instrumentalities. However, to the extent that MediaTek attempts to allege that any asserted claim element is
not literally met, Ocean Semiconductor believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its
investigation and analysis of the ’330 Infringing Instrumentalities, Ocean Semiconductor did not identify any substantial differences between the elements of

                                                                               1
                                           Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 3 of 22

the patent claims and the corresponding features of the ’330 Infringing Instrumentalities, as set forth herein. In each instance, the identified feature of the ’330
Infringing Instrumentalities performs at least substantially the same function in substantially the same way to achieve substantially the same result as the
corresponding claim element.

        Ocean Semiconductor notes that the present claim chart and analysis are necessarily preliminary in that Ocean Semiconductor has not obtained
substantial discovery from MediaTek nor has MediaTek disclosed any detailed analysis for its non-infringement position, if any. Further, Ocean
Semiconductor does not have the benefit of claim construction or expert discovery. Ocean Semiconductor reserves the right to supplement and/or amend the
positions taken in this preliminary and exemplary infringement analysis, including with respect to literal infringement and infringement under the doctrine of
equivalents, if and when warranted by further information obtained by Ocean Semiconductor, including but not limited to information adduced through
information exchanges between the parties, fact discovery, claim construction, expert discovery, and/or further analysis.




                                                                                  2
                                         Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 4 of 22


      USP 7,080,330                                              Infringement by the ’330 Accused Instrumentalities

19. A method for            To the extent that the preamble of Claim 19 is a limitation, ASML’s YieldStar system monitors and controls a semiconductor
monitoring and controlling fabrication process.
a semiconductor fabrication
process comprising:         For example, a variety of YieldStar systems perform this method, as follows:

                           “The YieldStar 380G offers the nanometer-level precision necessary to monitor and control processes for today’s most advanced
                           chips.”

                           See YieldStar380G Product Overview, available at https://www.asml.com/en/products/metrology-and-inspection-
                           systems/yieldstar-380g (last visited Oct. 12, 2020).

                           The YieldStar 375F also performs this method, as follows:

                           “The YieldStar 375F offers the nanometer-level precision necessary to monitor and control processes for today’s most advanced
                           chips.”

                           See YieldStar 375F Product Overview, available at https://www.asml.com/en/products/metrology-and-inspection-
                           systems/yieldstar-375f (last visited Oct. 12, 2020).

                           The YieldStar system is further describes as follows:

                           “The YieldStar platform offers a standalone configuration and a configuration integrated in the resist track of a litho cluster. When
                           integrated, a rich set of data becomes available from every production lot running through the litho cluster. This allows the
                           lithography engineer to monitor, diagnose and further optimize production performance, fine tune production sampling schemes
                           and offload metrology from today’s offline metrology tools such as CD-SEM.”

                           See Marlene Strobl et al., Integrated ADI optical metrology solution for lithography process control of CD and OV, Metrology,
                           Inspection, and Process Control for Microlithography 28, at 1 (Apr. 2, 2014) (“Integrated ADI”)
providing a plurality of   ASML’s YieldStar system provides a plurality of wafers undergoing the fabrication process.
wafers undergoing the
fabrication process;       For example, ASML’s YieldStar system provides multiple wafers undergoing the fabrication process, as follows:

                           “To estimate the repeatability errors, we have performed TMU measurements on YieldStar 5th-gen. We restrict here to measure all
                                                                              3
             Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 5 of 22

targets in Set 1, together with the C16 targets in Set 2 and 3. We were able to measure down to C6 with using the YieldStar in
inline operation. For C4 we have used offline overlay extraction, which will be discussed in Section 3.4. The measurements are
eight repeated runs in TIS mode with in between wafer (un)load and include sensor asymmetry correction (AC3). For practical
reasons we have compromised on the total measurement time by measuring only four metrology blocks per exposure field within a
wafer radius of 145 mm.”

See Victor Calado et al., Study of μDBO overlay target size reduction for application broadening, SPIE Advanced Lithography
2018, at 4 (Mar. 13, 2018) (“Overlay Study”)

Additionally, the YieldStar system provides a plurality of wafers through increased wafer lot “throughput,” as described below:

“The YieldStar 375F has a throughput to match the productivity of our fastest lithography systems. It can measure thousands of
data points per lot and do so faster than previous solutions, reducing chipmakers’ metrology costs.”

See YieldStar 375F Product Overview, available at https://www.asml.com/en/products/metrology-and-inspection-
systems/yieldstar-375f (last visited Oct. 12, 2020).

Further, the YieldStar system is shown as being integrated in a wafer manufacturing process and provides a plurality of water
through such process, as shown below:




                                                  4
                                          Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 6 of 22

                            See Integrated ADI at 2.


mapping the plurality of     ASML’s YieldStar system maps the plurality of wafers into one or more logical grids comprising one or more portions in which a
wafers into one or more      grating structure for use in concurrent measurements is formed.
logical grids comprising one
or more portions in which a The YieldStar system records dense overlay maps depicting the average overlay of three wafers, as follows:
grating structure for use in
concurrent measurements is
formed;




                            See Overlay Study at 3.

                            See also id. at 2 (“In addition, reduced sized targets have the advantage to be placed in-die (enabling intra-eld corrections) instead
                            of in the scribe lanes only, allowing more freedom and flexibility in metrology target placement. It is also desirable to have
                            multiple targets of different designs nearby each other to guarantee accurate overlay measurements during stack changes by
                            allowing the freedom to choose an overlay target that matches the optical properties of the stack.”)

                            See also id. at Fig. 1:




                                                                                5
             Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 7 of 22




See also id. (“This is because we have added metrology tool-optical proximity correction (MT-OPC) assist features6 around the
gratings. A separate study is dedicated to the impact of the MT-OPC and thus not in scope of this work. Smaller targets (< C10) are
expected to have an affected overlay registration due to the following causes: At first targets below 10 x 10 µm2 have an
individual grating size below 5 x 5 µm2 and should no longer be regarded as (pure) infinite gratings.7 Errors due to finite grating
effects may emerge as a decreasing diffraction intensity (edge effects). This is because diffraction on such small targets occurs
over a wider cone of angles and results in less diffracted photons captured by the optics.”

Each of these maps includes one or more portions, depicted as different colored squares in the map. The squares represent the “the
point-to-point difference in overlay.” Id. at 2. The wafers being measured by the YieldStar system further includes “grating
dimensions” which are “essential to select the right measurement recipe (wavelength and polarization) for an accurate overlay
measurement. Id. at 4.

As a further example, the YieldStar system provides “customers with a high-density overlay map for every single TWINSCAN
production wafer.” See YieldStar 375F Product Overview, available at https://www.asml.com/en/products/metrology-and-
inspection-systems/yieldstar-375f (last visited Oct. 12, 2020). As noted above, this mapping is performed on wafers with a grating

                                                  6
             Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 8 of 22

structure, and in multiple portions. See Overlay Study at 2-4.

See also Integrated ADI at Figs. 7 and 8:




                                                   7
                                           Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 9 of 22




concurrently measuring one    ASML’s YieldStar system concurrently measures one or more critical dimensions and overlay in a wafer undergoing the
or more critical dimensions   fabrication process;
and overlay in a wafer
undergoing the fabrication    For example, the YieldStar system measures multiple layers at the same time, wherein the layers consist of the critical dimension
process;                      (“CD”) and an overlay during chip manufacturing, as follows:

                              “The YieldStar 1375F is the first YieldStar optical metrology system to offer measurements within the chip itself.

                              Capable of measuring multiple layers at once, this standalone system targets post-etch overlay and critical dimension (CD)
                              measurements, allowing chipmakers to monitor the performance of their whole manufacturing process.”

                              See YieldStar 1375F Product Overview, available at https://www.asml.com/en/products/metrology-and-inspection-
                              systems/yieldstar-1375f (last visited Oct. 12, 2020).

                              As an additional example, the YieldStar system measures CD and overlay in a single tool, as follows:

                              “The ASML YieldStar high NA angular resolved scatterometry system has the unique capability to measure overlay, scanner focus
                              and critical dimension (CD) with one metrology tool. It offers the lithography engineer access to a wide variety of lithography
                                                                               8
              Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 10 of 22

parameters on overlay, focus and imaging profiles (CD, resist height, Side Wall Angle) as well as on the properties of the
underlying stack (height, n, k).”

See Integrated ADI at 1.

See also id. at 3 (“3.3 CD monitoring Using the recipes described in the previous section, YieldStar CD measurements were
collected over a 2 months period, covering more than 4000 wafers, 12 points per wafer, on the stand-alone tool, prior to install of
the integrated tool. Note that during this period the recipes were not adapted. For a large part of these wafers also CD-SEM data
was available on – pairwise – nearby locations on the wafer, on a target with slightly different nominal CD. The CD monitoring
results for the L/S feature are shown in Figure 4. The raw data is split into mean per wafer and residuals, which was obtained after
subtracting the mean per wafer and the average wafer fingerprint of the full data set. These residuals contain random effects such
as tool repeatability, and the impact of local CD variations that are not averaged out by the sampling area of the measurement tool.
It can be seen that the YieldStar residuals are almost 2 times smaller than those of the CD-SEM, in line with the better repeatability
and the larger sampling area.”).

See also id. at Fig. 4:




                                                   9
            Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 11 of 22




See also id. at 4 (“From the mean-per-wafer plots, it can be seen that, irrespective of the CD metrology tool, the mean CD is well
controlled within +/- 1nm, except for a few outliers. In addition to CD, the optical CD metrology tools can also measure many of
the stack parameters. In Figure 5, as an example, the variation of the measured polysilicon height is shown. The data reveals that
from lot 200 onwards, the polysilicon height follows a more or less bimodal distribution. Note that this variation didn’t show up in
the CD readings.”)

See also id. at 5 (“As explained in the introduction, the YieldStar angular scatterometer can not only measure CD but also overlay
(OV) and scanner Focus. The overlay measurement method used in the YieldStar is diffraction based overlay (DBO, see ref . [5]
for more details).”).
                                                  10
                                       Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 12 of 22




determining if one or more ASML’s YieldStar system determines if one or more of the critical dimensions are outside of acceptable tolerances.
of the critical dimensions
are outside of acceptable  For example, the YieldStar system generates a graph which shows the difference between wafer measurements and a metrology
tolerances;                “recipe,” as follows:




                           See Integrated ADI at 3.

                           See Overlay Study at 3-4 (“We compare different sized targets with a reference overlay (Figure 2a). For the reference we have

                                                                            11
                                          Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 13 of 22

                            chosen the mean overlay of the three C16 targets per location. Next we take the point-to-point difference in overlay between the
                            reference (Figure 2a) and the candidate (Figure 2b). As an example, we plot this difference in Figure 2c labelled "Delta". This
                            "Delta" map is the difference overlay that can be broken down in the following contributors: 1. An overlay difference between the
                            targets, that comes from reticle writing errors. This is systematic in the exposure eld. 2. Difference in interaction with the local
                            environment between each target, leading to an overlay registration error (such as grating imbalance). Here it is assumed to be also
                            systematic in the exposure eld. 3. Repeatability errors. These have a random nature. 4. Overlay registration error due to size di
                            erence. We assume these to be both of random and systematic nature.”).

                            See also id. at Fig. 2:




determining whether an      ASML’s YieldStar system determines whether an overlay error is occurring.
overlay error is occurring;
                            For example, where the YieldStar system identifies a delta, or difference, between the “recipe” and the recorded measurements, the
                            system identifies those areas on the overlay map with a red color, as follows:




                                                                              12
             Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 14 of 22




See Integrated ADI at 3.

This red color represents a large variance from the “recipe.”

See also id. at Figs. 7 and 8:




                                                   13
            Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 15 of 22




Also, the YieldStar system flags “out-of-spec” measurements for further investigation, as follows. These “out-of-spec”
                                                 14
            Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 16 of 22

measurements can include overlay errors:

“Table 3.2: Sample images from FEM gratings. The first column shows the best focus and exposure for each grating. The second
column shows faulty gratings that YieldStar flagged out-of-spec by outputting a small numeric measurement. The third column
shows faulty gratings that YieldStar missed to flag. For context, there were 43 erroneous gratings judged from SEM images;
YieldStar correctly flagged 39 samples.”




                                                15
            Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 17 of 22




See Jae Yeon Baek, Modeling and Selection for Real-time Wafer-to-Wafer Fault Detection Applications, available at
http://www.eecs.berkeley.edu/Pubs/TechRpts/2015/EECS-2015-215.html (last visited Oct. 12, 2020) (“Modeling and Selection”).
                                               16
              Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 18 of 22



See Overlay Study at 3-4 (“We compare different sized targets with a reference overlay (Figure 2a). For the reference we have
chosen the mean overlay of the three C16 targets per location. Next we take the point-to-point difference in overlay between the
reference (Figure 2a) and the candidate (Figure 2b). As an example, we plot this difference in Figure 2c labelled "Delta". This
"Delta" map is the difference overlay that can be broken down in the following contributors: 1. An overlay difference between the
targets, that comes from reticle writing errors. This is systematic in the exposure eld. 2. Difference in interaction with the local
environment between each target, leading to an overlay registration error (such as grating imbalance). Here it is assumed to be also
systematic in the exposure eld. 3. Repeatability errors. These have a random nature. 4. Overlay registration error due to size di
erence. We assume these to be both of random and systematic nature.”).

See also id. at Fig. 2:




See also id. at 6 (“In Figure 4a we plot the C6 overlay as function of the reference C16 overlay. The C16 reference is the mean of
the three C16 targets. We see a good point-to-point correlation, which is confirmed by a correlation coefficient of p = 0:99 and a
linear t yields a slope here of 1:06.”)

See also id. at Fig. 4:




                                                  17
                                          Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 19 of 22




developing control data      ASML’s YieldStar system develops control data based upon one or more concurrent measurements when at least one of an overlay
based upon one or more       error is occurring and one or more of the critical dimensions fall outside of acceptable tolerances.
concurrent measurements
when at least one of an      For example, the YieldStar system collects metrology data for the purpose of eventual control of the fabrication process, as
overlay error is occurring   follows:
and one or more of the
critical dimensions fall     “Integrated metrology is aimed at optimal control of the production process by a enabling a combination of sufficiently dense
outside of acceptable        sampling and a very short feedback time. However, during recipe preparation, and excursion diagnosis, the availability of a stand-
tolerances; and              alone tool that is matched to the integrated tool is pre-requisite. In the YieldStar platform this is accomplished by using the very
                             same sensor design for both the integrated and the stand-alone configuration.”

                             See Integrated ADI at 6.

                             This collected metrology data is then integrated into another tool for the purpose of process control. One such tool is ASML’s
                             LithoInsight correction model, as follows:

                             “As explained in the introduction, the YieldStar angular scatterometer can not only measure CD but also overlay (OV) and scanner
                             Focus. The overlay measurement method used in the YieldStar is diffraction based overlay (DBO, see ref .[5] for more details).
                             This section deals with the OV sampling, correction models and the resulting control.


                                                                               18
              Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 20 of 22

4.1 Overlay control using HVM sampling, LithoInsight model and Overlay Optimizer

To assess the overlay control capability offered by an integrated metrology solution, we compared a typical APC control case, as
reference, with the integrated solution with optimized control model, sampling scheme and the full correction capabilities of the
scanner.

       ***
“For the integrated solution, where the control is based upon metrology data from the integrated DBO tool, we used a LithoInsight
(LIS) correction model.”

See Integrated ADI at 5-6.

See also id. at Fig. 1:




See also Modeling and Selection at 4 (“After the CD has been estimated for an incoming sample, R2R control algorithms are used
to automate recipe corrections. One well-known algorithm is the exponentially weighted moving average (EWMA) filter.”



                                                  19
                                           Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 21 of 22

feeding forward or            ASML’s YieldStar system feeds forward or backward the control data to adjust one or more fabrication components or one or
backward the control data to more operating parameters associated with the fabrication components when at least one of an overlay error is occurring and one or
adjust one or more            more of the critical dimensions fall outside of acceptable tolerances to mitigate overlay error and/or to bring critical dimension
fabrication components or within acceptable tolerances
one or more operating
parameters associated with For example, the YieldStar system accomplishes metrology control by using the LithoInsight correction model, as follows:
the fabrication components
when at least one of an       “In this paper, we have studied the wafer overlay correction capability by RegC® in combination with TWINSCANTM intra-field
overlay error is occurring corrections to improve the on product overlay performance. RegC® is a reticle intra-volume laser writing technique that causes a
and one or more of the        predictable deformation element (RegC® deformation element) inside the quartz (Qz) material of a reticle. This technique enables
critical dimensions fall      to post-process an existing reticle to correct, for instance, for IPE. Alternatively, a pre-determined intra-field fingerprint can be
outside of acceptable         added to the reticle such that it results in a straight field after exposure. This second application might be very powerful to correct
tolerances to mitigate        for instance for (cold) lens fingerprints that cannot be corrected by the scanner itself. Another possible application is the intra-field
overlay error and/or to bring processing fingerprint. One should realize that a RegC® treatment of a reticle generally results in global distortion of the reticle.
critical dimension within This is not a problem as long as these global distortions can be corrected by the TWINSCANTM system (currently up to the third
acceptable tolerances         order). It is anticipated that the combination of the RegC® and the TWINSCANTM corrections act as complementary solutions.
                              These solutions perfectly fit into the ASML LithoInsight product in which feedforward and feedback corrections based on
                              YieldStar overlay measurements are used to improve the on product overlay.”

                             See Ofir Sharoni, Carl Zeiss, Intra-field on-product overlay improvement by application of RegC® and TWINSCANTM
                             corrections, at 2, available at http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.682.133&rep=rep1&type=pdf (last visited
                             Oct. 12, 2020).

                             See also id. at Fig. 1:




                                                                                  20
             Case 6:20-cv-01210 Document 1-13 Filed 12/31/20 Page 22 of 22




See also “Yieldstar S-1375F,” available at https://www.asml.com/-/media/asml/files/products/yieldstar-systems/yieldstar-s-
1375f.pdf (“By utilizing the YieldStar S-1375F's unique high-NA system, customers can measure device overlay and CD with
speed and accuracy. This capability enables hyper dense sampling and faster feedback of after-etch data to the TWINSCAN and
etchers.”)

See also “Measuring accuracy,” available at https://www.asml.com/en/technology/lithography-principles/measuring-accuracy (last
visited Oct. 12, 2020) (“Additionally, YieldStar is being used for after-etch metrology to inspect actual device structures with more
accuracy and higher measuring speed than our competitors’ scanning electron microscope (SEM) solutions.”).




                                                  21
